Exhibit 10-12-3

SEPARATION AGREEMENT

AND

RELEASE OF CLAIMS

This Separation Agreement and Release of Claims (“Agreement”) is entered into on
October 6, 2011, by Gannett Co., Inc. (“Gannett”) and Craig A. Dubow (“you” or
the “Executive”) in connection with your separation of employment from Gannett
in accordance with your Employment Agreement dated February 27, 2007 and amended
August 7, 2007 and December 24, 2010 (the “Employment Agreement”). You and
Gannett agree to the following:

1. Your final day as an employee of Gannett will be October 6, 2011 (the
“Separation Date”), and you hereby resign as an employee, director, officer, and
chairman of the board of directors (the “Board”) of Gannett and all of its
affiliates (and each of their respective boards of directors or other governing
bodies) effective as of the Separation Date. In connection with the termination
of your employment, you shall be eligible for any and all payments and benefits
as may be due to you under terms of any Gannett employee benefit plans in which
you participate or are eligible for benefits as of the Separation Date, in
accordance with the terms thereof and subject to the terms of this Agreement.

2. Provided that you execute this Release of Claims and that it becomes
effective in accordance with paragraph 11 hereof, and subject to the provisions
of paragraph 9 hereof, you and Gannett hereby agree that your termination of
employment shall be deemed to have occurred pursuant to Section 5(a)(ii) of the
Employment Agreement and, as a result of such termination of employment:

(a) You will receive a cash payment equal to $5,900,000, less legally-required
withholdings and payable six months after the Separation Date; and

(b) You will be eligible for any benefits available to you under the terms of
Gannett’s Income Protection Policy, or any applicable successor plan or policy
in effect from time to time (the “Disability Plan”) in accordance with the terms
of such Disability Plan as in effect from time to time; and



--------------------------------------------------------------------------------

(c) The parties believe that your condition on the Separation Date entitles you
to disability income or to salary continuation payments from Gannett or from its
insurer under the Disability Plan, with continued disability benefits under the
Disability Plan or otherwise being subject to the terms of the Disability Plan
(and you agree that you will promptly make any filings or applications
reasonably necessary to receive disability benefits under the Disability Plan or
otherwise); provided, however, that if your condition at the time of your
termination does not entitle you to disability income or to salary continuation
payments (“Disability Plan Benefits”) from Gannett or its insurer under the
Disability Plan, then subject to Section 20 of the Employment Agreement and
paragraph 9 hereof, Gannett shall provide you with the disability income or
salary continuation payments (“Alternative Benefits”) that would have been
provided if you had qualified for them under the Disability Plan as of the
termination date (provided that if and when you later become entitled to
Disability Plan Benefits, the Alternative Benefits payable to you shall be
inclusive of any such Disability Plan Benefits and shall not be in addition
thereto (ie, the Alternative Benefits shall be reduced by the Disability Plan
Benefits)); and provided further that, notwithstanding the foregoing, if you
cease to be eligible to receive Disability Plan Benefits solely as a result of
your service in non-executive roles on the boards of directors of Broadcast
Music Inc. and/or one other publicly listed company that does not offer goods or
services offered by Gannett (such service, “Permitted Board Service”), then
Gannett will provide you with the Alternative Benefits for so long as the only
reason for your failure to be eligible to receive such Disability Plan Benefits
is your Permitted Board Service (it being understood that Gannett shall not be
obligated to provide you the Alternative Benefits if your failure to be eligible
for Disability Plan Benefits results in whole or in part from your employment,
consulting or other service or activity (other than the Permitted Board
Services) or your reaching an age where Disability Plan Benefits would have
ceased); and

(d) The stock options and stock unit awards granted to you pursuant to Gannett’s
2001 Omnibus Incentive Compensation Plan and identified on Schedule I, which is
attached hereto and made a part hereof (each, an “Award”), to the extent not
vested as of the Separation Date, shall become vested in full as of the
Separation Date; and each stock option award identified as a “Post-2005 Award”
shall be exercisable for the lesser of the remaining term thereof or four years
from the Separation Date; and

 

2



--------------------------------------------------------------------------------

(e) You will receive additional service credit through November 1, 2012 (and not
beyond that date) for the purposes of calculating your benefit under the Gannett
Supplemental Retirement Plan, calculated in accordance with the assumptions that
were set forth in Section 8(c) of the Employment Agreement; and

(f) Subject to the terms of any applicable plans or policies of Gannett, you
will be eligible to receive the post-employment benefits described in Exhibit A
of the Employment Agreement (and you hereby agree to (i) Gannett making premium
payments on your life insurance policy, and (ii) any adjustments to the face
value of such policy as described in Exhibit A), including health insurance
coverage under the Gannett retiree medical policy and executive medical program
and life insurance on the terms and conditions set forth in Exhibit A and the
applicable plans or policies of Gannett. In its complete discretion, the
Compensation Committee of the Board may consider you for a discretionary annual
incentive bonus with respect to your employment during 2011.

3. You will receive the benefits described in paragraph 2 above only if you sign
this Agreement on or before October 27, 2011. In exchange for and in
consideration of the benefits offered to you by Gannett in paragraph 2 above,
you and Gannett agree to the following:

4. You agree that this is a full and complete release of claims (“Release of
Claims”). The details of the Release of Claims by you and Gannett are explained
below.

(a) The Release of Claims means that you agree to give up forever any and all
legal claims, or causes of actions, you may have, or think you have, against
Gannett, any of its subsidiary, related or affiliated companies, and any of
their directors, officers and employees. This Release of Claims includes all
legal claims that arose at any time before or at the time you sign this
Agreement; it also includes but is not limited to those legal claims of which
you know and are aware, as well as any legal or equitable claims of which you
may not know or be aware, including claims for breach of contract, claims
arising out of your

 

3



--------------------------------------------------------------------------------

Employment Agreement, claims of intentional or negligent infliction of emotional
distress, employment discrimination, defamation, breach of implied covenant of
good faith and fair dealing, and any other claim arising from, or related to,
your employment by or separation from employment with Gannett.

Conversely, Gannett and its subsidiary, related or affiliated companies, and any
of their directors, officers and employees (collectively, the “Gannett Parties”)
agree to give up forever any and all legal claims, or causes of action, they may
have or think they may have against you, including all legal claims that arose
at any time before or at the time you sign this Agreement, whether known to
Gannett or not. This Release of Claims includes any claims arising out of your
Employment Agreement, claims for breach of contract, defamation, breach of
implied covenant of good faith and fair dealing, and any other claim arising
from, or related to, your employment by Gannett.

Notwithstanding the foregoing, by executing this Release of Claims, (i) you will
not forfeit or release your right to receive your vested benefits under the
Gannett Retirement Plan, the Gannett Co., Inc. 401(k) Savings Plan, the Gannett
Supplemental Retirement Plan and the Gannett Co., Inc. Deferred Compensation
Plan (but you will forfeit your right to receive any further severance or annual
bonus award not described in Section 2); any rights to indemnification and
advancement of expenses under Gannett’s By-laws and/or directors’ and officers’
liability insurance policies; any other rights under your Employment Agreement
which are intended to survive a termination of employment; or any legal claims
or causes of action arising out of actions allegedly taken by Gannett after the
date of your execution of this Agreement; and (ii) none of the Gannett Parties
will forfeit or release any right to recoup compensation under the clawback
provisions of your Employment Agreement or applicable law; any rights under your
Employment Agreement which are intended to survive a termination of employment
(including, but not limited to, your restrictive covenant and confidentiality
obligations); any claims based on your fraud or conduct which was committed in
bad faith or arising from your active and deliberate dishonesty; any

 

4



--------------------------------------------------------------------------------

claims for which you have no rights to indemnification and advancement of
expenses under Gannett’s By-laws and/or directors’ and officers’ liability
insurance policies; or any legal claims or causes of action arising out of
actions allegedly taken by you after the date of your execution of this
Agreement. The matters referenced in clauses (i) and (ii) of this paragraph are
referred to as the “Excluded Matters.”

(b) Several laws of the United States and of the Commonwealth of Virginia create
claims for employees in various circumstances. These laws include the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Family and Medical Leave Act, the Employee Retirement Income
Security Act of 1974 (as amended), the Americans With Disabilities Act, the
Genetic Information Non-discrimination Act, and the Virginia Human Rights Act.
Several of these laws also provide for the award of attorneys’ fees to a
successful plaintiff. You agree that this Release of Claims specifically
includes any possible claims under any of these laws or similar state and
federal laws, including any claims for attorneys’ fees.

(c) By referring to specific laws, we do not intend to limit the Release of
Claims to just those laws. All claims for money damages, or any other relief
that relate to or are in any way connected with your employment with Gannett or
its subsidiary, related or affiliated companies, are included within this
Release of Claims, even if they are not specifically referred to in this
Agreement. The only legal claims that are not covered by this Release of Claims
are the Excluded Matters.

(d) Except for the Excluded Matters, we agree that neither party will say later
that some particular legal claim or claims are not covered by this Release of
Claims because we or you were unaware of the claim or claims, because such
claims were overlooked, or because you or we made an error.

(e) We specifically confirm that, as far as you or Gannett know, no one has made
any legal claim in any federal, state or local court or government agency
relating to your employment, or the ending of your employment, with Gannett or
its subsidiary, related, or affiliated companies. If, at any time in the

 

5



--------------------------------------------------------------------------------

future, such a claim is made by you or Gannett, or someone acting on behalf of
you or Gannett, or by some other person or a governmental agency, you and
Gannett agree that each will be totally and completely barred from recovering
any money damages or remedy of any kind, except in the case of any legal claims
or causes of action arising out of any of the Excluded Matters. This provision
is meant to include claims that are solely or in part on your behalf, or on
behalf of Gannett, or claims which you or Gannett have or have not authorized.

(f) This Agreement, and the Release of Claims, will not prevent you from filing
any future administrative charges with the United States Equal Employment
Opportunity Commission (“EEOC”) or a state fair employment practices (“FEP”)
agency, from participating in or cooperating with the EEOC or a state FEP agency
in any investigation or legal action undertaken by the EEOC or the state FEP
agency, nor from communicating in accordance with law with any law enforcement
or governmental agencies. However, this Agreement, and the Release of Claims,
does mean that you may not collect any monetary damages or receive any other
remedies from charges filed with or actions by the EEOC or a state FEP agency.

5. You and Gannett agree not to disclose or discuss the existence or the details
of this Agreement with anyone other than our respective attorneys, accountants
and/or your immediate family members, unless required by law. You hereby
acknowledge and agree that Gannett may disclose this Agreement and/or the terms
hereof in any investor communication or filing with the Securities and Exchange
Commission (or other communication related thereto).

6. You also agree that you will not make any statements, oral or written, or
cause or allow to be published in your name, or under any other name, any
statements, interviews, articles, books, web logs, editorials or commentary
(oral or written) that is critical or disparaging of Gannett, or any of its
operations, or any officers, employees or directors of Gannett, or of any of its
operations.

Likewise, Gannett, agrees that it will not make, and will instruct its current
directors and executive officers not to make, any statements, oral or written,
or cause to be published in Gannett’s name, any statements, interviews,
articles, editorials or commentary (oral or written) that is critical or
disparaging of you. Merely because a statement is made by a Gannett employee
does not mean that it is made “in Gannett’s name.”

 

6



--------------------------------------------------------------------------------

7. You agree to fully cooperate and assist Gannett in the defense of any
investigations, claims, charges, arbitrations, grievances, or lawsuits brought
against Gannett or any of its operations, or any officers, employees or
directors of Gannett or of any of its operations, as to matters of which you
have personal knowledge necessary, in Gannett’s judgment, for the defense of the
action. You agree to provide such assistance reasonably consistent with the
requirements of your other obligations and Gannett agrees to pay your reasonable
out of pocket expenses incurred in connection with this assistance, subject to
paragraph 9 hereof. Gannett agrees to fully cooperate and assist you in the
defense of any third-party claims, charges, arbitrations, grievances or lawsuits
brought against you as a co-defendant with Gannett or any of its operations,
officers, employees or directors, except with respect to any such matters
arising out of clause (ii) of the Excluded Matters.

8. You agree that this Agreement and Sections 8(c) (Retirement Plan Credit), 9
(Restrictive Covenant), 12 (Legal Expenses and Interest), 13 (Trade Secrets and
Confidential Information), 14 (Funding), 15 (Notice), 16 (Transferability), 17
(Severability), 21 (Reimbursement of Compensation in Restatement Situations),
and Exhibit A of the Employment Agreement, which are hereby incorporated and
made a part hereof, contain all of the details of the agreement between you and
Gannett with respect to the subject matter hereof, and except as expressly set
forth in this Agreement or incorporated hereto, the other provisions of the
Employment Agreement are hereby terminated and you have no further rights or
entitlement to benefits thereunder. Nothing has been promised to you, either in
some other written document or orally, by Gannett or any of its officers,
employees or directors, that is not included in this Agreement.

9. Gannett may withhold from any amount or benefit payable under this Agreement
or the Employment Agreement any taxes that it is required to withhold by
applicable law or regulation. The parties intend this Agreement to be governed
by and subject to the requirements of Section 409A of the Internal Revenue Code
(the “Code”), as amended, and the Treasury Department regulations and other
authoritative guidance issued thereunder, and shall be interpreted and
administered in accordance with the intent that you not be subject to tax under
Section 409A of the Code (to the extent such

 

7



--------------------------------------------------------------------------------

rules are applicable to payments or benefits under this Agreement). If any
provision of the Agreement would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict. Payments to you under the Gannett Supplemental Retirement Plan and the
Gannett Co., Inc. Deferred Compensation Plan will be made in accordance with
your prior elections and shall not commence until six months after the
Separation Date. Notwithstanding anything to the contrary contained herein, in
the event that Gannett or you determines that payments or benefits under this
Agreement would otherwise violate Section 409A of the Code, such payments or
benefits shall not commence until six months after the Separation Date to the
extent that such delay is necessary to comply with Section 409A. You shall pay
Gannett for the Gannett benefits listed under the headings “Home Office”, “Legal
and Financial Services”, and “Company Facilities” in Exhibit A of the Employment
Agreement (at fair market value rates) during the six month period after your
Separation Date and you shall be reimbursed for such payments on the first day
of the seventh month after the Separation Date. All in-kind benefits and expense
reimbursements shall be provided and made in accordance with Treasury Regulation
Section 1.409A-3(i)(1)(iv), which generally requires (i) that the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year; (ii) the reimbursement of an
eligible expense is made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

10. Please review this Agreement carefully. We advise you to talk with an
attorney before signing this Agreement. So that you may have enough opportunity
to think about this offer, you may keep this Agreement for twenty-one (21) days
from the date of termination of your employment. You acknowledge and agree that
the twenty-one (21) day consideration period identified in this paragraph
commenced to run, without any further action by Gannett immediately upon your
being advised of the termination of your employment, at which time you were
provided with a copy of this Agreement. Consequently, if you desire to execute
this Agreement, you must do so no later than October 27, 2011, and you may do so
earlier, solely at your option. Should

 

8



--------------------------------------------------------------------------------

you accept all the terms by signing this Agreement on or before October 27,
2011, you may nevertheless revoke this Agreement within seven (7) days after
signing it by notifying Todd A. Mayman in writing of your revocation. We will
provide a courtesy copy to your attorney, if you retain one to represent you.

If you wish to accept this Agreement, please confirm your acceptance of the
terms of the Agreement by signing the original of this Agreement in the space
provided below. The Agreement will become effective, and its terms will be
carried out beginning on the day following the expiration of the seven (7) day
revocation period.

11. By signing this Agreement you agree that you have carefully read this
Agreement and understand its terms. You also agree that you have had a
reasonable opportunity to think about your decision, to talk with an attorney or
advisor of your choice (and that you have been advised to consult with counsel
of your choosing), that you have voluntarily signed this Agreement, and that you
fully understand the legal effect of signing this Agreement.

12. This Agreement shall be governed by and construed under and in accordance
with the laws of the Commonwealth of Virginia without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

Date: October 6, 2011    

/s/ Craig A. Dubow

    Craig A. Dubow    

 

    GANNETT CO., INC. Date: October 6, 2011    

/s/ Todd Mayman

    By: Todd Mayman    

Its: Senior Vice President, General

      Counsel and Secretary



--------------------------------------------------------------------------------

Schedule I

Awards

Stock Options

 

Option

   Exercise Price      Grant Date      Expiration Date      Post-2005 Award  
70,000    $ 69.35         December 4, 2001         December 2, 2011       80,000
   $ 70.21         December 3, 2002         December 3, 2012       77,000    $
87.33         December 12, 2003         December 12, 2013       69,000    $
80.90         December 10, 2004         December 10, 2012       225,000    $
71.94         July 15, 2005         December 10, 2012         X    200,000    $
60.29         December 9, 2005         December 9, 2013         X    300,000   
$ 61.26         February 28, 2007         February 27, 2015         X    225,000
   $ 31.75         February 27, 2008         February 26, 2016         X   
500,000    $ 3.75         February 25, 2009         February 24, 2017         X
   480,000    $ 15.00         February 24, 2010         February 23, 2018      
  X    235,000    $ 16.23         February 23, 2011         February 22, 2019   
     X   

Restricted Stock Units

 

Units

  

Grant Date

   Expiration Date  

35,000

   December 7, 2007      December 7, 2011   

100,000

   December 12, 2008      December 12, 2012   

100,000

   December 11, 2009      December 11, 2013   

110,000

   December 10, 2014      December 10, 2014   